Case: 15-50611      Document: 00513652269         Page: 1    Date Filed: 08/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 15-50611                                FILED
                                                                            August 25, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

RONALD MEJIA-HERNANDEZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CR-68-1




Before SMITH, WIENER, and GRAVES, Circuit Judges.
PER CURIAM: *

       The issue on appeal is whether 18 U.S.C. § 16(b) is unconstitutionally
vague under Johnson v. United States, 135 S. Ct. 2551 (2015). This matter was



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50611    Document: 00513652269      Page: 2   Date Filed: 08/25/2016


                                 No. 15-50611

put on hold awaiting a decision in No. 15-40041. That appeal has now been
decided. See United States v. Gonzalez-Longoria, 2016 U.S. App. LEXIS 14460
(5th Cir. Aug. 5, 2016) (en banc) (holding against vagueness).

      The parties have filed, at the court’s request, letter briefs addressing the
proper disposition. The appellant’s attorney, the Federal Public Defender,
advises that the case is moot, irrespective of the opinion in Gonzalez-Longoria,
because the appellant has completed his term of imprisonment, has been
released from federal custody, and presumably has been deported, and he did
not challenge the unexpired period of supervised release. See United States v.
Heredia-Holguin, 823 F.3d 337, 343 n.3 (5th Cir. 2016) (en banc). The govern-
ment urges affirmance or, in the alternative, dismissal for mootness.

      The appeal is DISMISSED as moot.




                                        2